Section 549, General Code, provides as follows: "No court other than the Supreme Court shall have power to review, suspend or delay any order made by the commission."
Has the commission, under the facts alleged in the petition, made any order with which the Mahoning county common pleas court is attempting to interfere?
Section 614-86, General Code (111 Or. L., 20, effective June, 1925), vests the Public Utilities Commission with power and authority to supervise and regulate motor transportation companies in this state. These powers have this qualification or proviso: *Page 654 
"Provided, further, that no motor transportation company operating under a certificate of convenience and necessity shall carry persons whose complete ride is wholly within the territorial limits of a municipal corporation, or within such limits and the territorial limits of municipal corporations immediately contiguous thereto, except with the consent of such municipal corporation or municipal corporations."
It is not alleged in the petition that the relator obtained any certificate from the commission granting it the right to operate within territory whose complete ride is within the territorial limits of any city or contiguous cities. If the certificate does not include such urban limits, the injunctive order sought in the Mahoning county court, restraining relator's operation within those limits, will not impinge upon the order of the commission; nor, in such event, would the decree of the Mahoning county court have the effect of suspending or delaying the order made by the commission. The construction of Section 614-86, General Code, need not be determined here. It suffices to say that we are unable to see how, in the injunction proceeding, the order of the commission will be disturbed.
For the reasons stated the demurrer to the petition of the relator is sustained.
Demurrer sustained.
JONES, MATTHIAS, DAY, KINKADE and ROBINSON, JJ., concur.
MARSHALL, C.J., and ALLEN, J., concur in judgment. *Page 655